Citation Nr: 1753507	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  08-00 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for anxiety disorder, not otherwise specified (NOS). 

2. Entitlement to service connection for depression. 

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1982. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. The May 2009 decision denied entitlement to a TDIU, and the January 2013 decision denied service connection for anxiety and depression.

The Board remanded the TDIU claim in October 2011 to schedule the Veteran for a hearing before RO personnel.  The Veteran subsequently testified before a DRO.   In May 2017, the Board remanded all claims for further development. In June 2017, a supplemental statement of the case (SSOC) was issued further denying the claims. 


FINDINGS OF FACT

1. Anxiety and depression are attributable to service.

2. The weight of the evidence is against finding that the Veteran's service-connected hearing loss, tinnitus or toe disabilities caused or aggravated his mild anxiety and depression diagnoses. 

3. The service-connected disabilities have not been of such severity as to preclude substantially gainful employment consistent with his education and occupational experience.







CONCLUSIONS OF LAW

1. The criteria for service connection for depression and anxiety have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

2. The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in August 2011 and September 2012 letters prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA records have been obtained and associated with the claims file. An examination was provided for the Veteran's mental health conditions and opinions were rendered regarding the Veteran's ability to work. 

Finally, there has been substantial compliance with remand directives. The Veteran had a June 2017 VA examination that address the May 2017 remand directives as discussed in more detail below. 

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Additionally, service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).

The Veteran was afforded a VA mental disorders examination in January 2013. He was diagnosed with polysubstance dependence, in early partial remission, and anxiety disorder NOS. The Veteran reported that he served in Germany and "didn't like it, wasn't what I thought it would be." He asserted that he used alcohol to cope with his feelings associated with that period. The examiner noted that an April 1981 service treatment record (STR) revealed that the Veteran endorsed depression or excess worry and loss of memory; however, subsequent National Guard records were silent for endorsement of depression, excessive worry, or loss of memory. Thus, given the Veteran's 22-year history of alcohol and drug abuse dating back prior to the early 1980s, it was less likely as not that the claimed depression and anxiety were the result of military service. The examiner opined that the Veteran's history of polysubstance dependence, which was in no way related to his military service, most likely contributed to the majority of any mood or anxiety disorder symptoms, if not caused the disorders.  The Board also notes that disabilities directly related to drug dependence are not for service connection.

In August 2013, the Veteran submitted an opinion from a private clinician, A.F., Ph.D., HSPP. Dr. A.F. noted that the Veteran began drinking as a teenager, with polysubstance use beginning in the military and escalating after development of his medical problems, including service-connected tinnitus and right foot pain. Dr. A.F. indicated that the VA examiner made no reference to the well-established fact that there is a significant comorbidity of pain, substance abuse, and mood disorders. Dr. A.F. opined that the Veteran's service-connected medical conditions, with significant associated pain, resulted in clinically significant anxiety and substance abuse, comorbid condition. He further opined that the VA examiner made an unwarranted assumption that the Veteran's substance abuse caused the anxiety disorder. 

The Board, in May 2017, found that that neither medical opinion was a sufficient basis on which to determine whether any diagnosed acquired psychiatric disorder is related to the Veteran's active service. The VA examiner did not adequately discuss the Veteran's report that he used alcohol to cope with negative feelings during active service. The VA examiner also indicated that the Veteran's psychiatric diagnoses were not caused by his medical conditions, but did not indicate whether the Veteran's service-connected right foot condition and tinnitus aggravated the psychiatric diagnoses. Dr. A.F. explained his opinion regarding the VA examiner's conclusions, but did not provide sufficient rationale for his own conclusions. For instance, he noted that the Veteran began drinking as a teenager, prior to his military service and development of medical conditions, but did not explain how he reached the conclusion that the drinking did not cause the psychiatric condition(s). Thus, the Board found that another medical opinion should be obtained to determine the nature and etiology of any diagnosed acquired psychiatric disorders.

A new VA examination was conducted in June 2017. The Veteran was noted to have diagnoses of mild depressive and mild anxiety disorders. The Veteran discussed in depth his service to include Fort Knox, Fort Benning, Germany and Fort Ord. He denied any traumatic events but noted that he willingly abused alcohol beginning in Germany. 

In terms of Germany, specifically, the Veteran stated to the VA examiner that he did not like serving there because he was only 18 and it was far away from home. He indicated that he did fine on the job but had noise exposure to heavy weapons and had to have surgery on his toe. The VA examiner noted that when the Veteran described his toe surgery that he was smiling and not exhibiting any psychological distress or physiological arousal. He also did not describe the event as stressful. 

The VA examiner opined that the Veteran's anxiety and depressive disorders were not related to the military. The VA examiner noted that these conditions were not diagnosed while on active duty. Furthermore, the VA examiner noted that the fact that he willingly abused alcohol does not indicate that he had a mental health condition. Moreover, while the Veteran stated that he did not enjoy Germany, he reported that his excessive drinking was largely a result of boredom. There were no traumatic events or negative circumstances that would be of a severity to cause any mental health condition. Additionally, any memory problems reported by the Veteran currently would be more likely than not a result of the effects of long-term alcohol use. Finally, the Veteran did not report any symptoms of depression, worry or memory loss during medical history reports in the National Guard in 1986, 1990 and 1993. 

In terms of whether the Veteran's mental health disorders were caused or aggravated by the Veteran's service-connected toe, hearing loss and tinnitus disabilities, the VA examiner opined that they were not. The VA examiner noted that none of the Veteran's current mental health conditions (anxiety or depression or past substance use) are aggravated to a clinically significant degree by his toe condition which was not even mentioned by the Veteran during the current examination. 

Furthermore, when the examiner specially reminded him that he had a surgery on his toe, he acknowledged that he had, but in a nonchalant fashion with no evidence of any distress. The Veteran did not report any current functional impairments or distress related to his toes. In addition, while the Veteran has hearing loss and tinnitus, neither of those conditions are of the severity that would aggravate any mental health condition. The examiner noted that the Veteran has experienced innumerable negative life events that have either coincided with or have been caused by his past substance use. These highly aversive negative life events far outweigh the distress that might be associated with hearing loss or tinnitus. 

Finally, the VA examiner specifically addressed the opinion of Dr. A.F. The VA examiner noted that Dr. A.F. interviewed the Veteran via telephone in August 2013. There was no physical meeting. Moreover, Dr. A.F. did not state in his letter or examination that he had been specifically trained to complete mental disorder DBQs. Also, there was objective errors in the actual symptoms noted by Dr. A.F. Specifically, Dr. A.F. noted spatial orientation but the VA examiner noted that there is no evidence of that condition. There was also no thorough psychosocial history to put any of the Veteran's current mental health symptoms in historical context. The VA examiner acknowledged that Dr. A.F. cited medical literature linking physical conditions to mental health symptoms but noted that such research has little bearing on any given individual. The VA examiner reiterated that in the Veteran's case, he has experienced multiple, highly negative life events that have resulted from consequences of substance use. Moreover, the Veteran's homelessness, job loss and relationship difficulties were not due to his physical conditions but rather his prolonged substance use. 

In October 2017, the Veteran's attorney filed a brief in response to the new evidence. The attorney argued that the Veteran's rationale for her negative nexus opinions were poor and accusatory. Further, he argued that the Veteran did report problems walking in his work history. Finally, the attorney argued that the examiner's conclusion that the Veteran's hearing loss or tinnitus are of the severity to permanently aggravated any mental health condition should not be found probative because the Veteran is currently rated 50% for hearing loss and 10% for tinnitus. The Board does note that, a September 2017 rating decision by the RO actually reduced the Veteran's hearing loss from 50% to a noncompensable rating. 

The Board finds that the June 2017 VA examination is thorough and probative. It complied with remand directives. The VA examiner adequately discussed the Veteran's report that he used alcohol to cope with negative feelings during active service. She differentiated negative feelings about simply being in Germany from an actual onset of depression and anxiety.  The VA examiner also addressed whether the Veteran's service-connected right foot condition and tinnitus aggravated the psychiatric diagnoses. She noted specifically that the Veteran displayed no distress when discussing his toe condition. Moreover, the VA examiner outlined the various post-service incidents and stressors that contributed to the Veteran's mild depression and anxiety diagnoses. She convincingly opined that these factors would far outweigh any potential aggravation of the Veteran's condition by his service-connected hearing loss or tinnitus. 

Overall, the Board finds that the weight of the evidence does not support a finding of a nexus between the Veteran's current mild depression and anxiety and any in-service incident or incurrence. While an April 1981 service treatment record indicated an endorsement of depression, worry and memory loss, the records are subsequently silent both in service and in numerous National Guard examination reports. The Board finds the June 2017 VA examiner's opinion to be probative and persuasive in finding that the Veteran's conditions were incurred after service. Additionally, the Board finds that the weight of the evidence is against finding that the Veteran's current toe condition or hearing loss and tinnitus caused or aggravated his mental health conditions. The VA examiner outlined a significant amount of stressors in a very thorough psychosocial history that contribute to the Veteran's current mental health disorders. Finally, while the Veteran's attorney argues in his October 2017 brief that the Veteran reported trouble walking in his work history, there is no significant evidence to link the trouble walking to a finding of aggravation of the mild depression and anxiety diagnoses. Therefore, the claims are denied. 

III. TDIU 

The Veteran is seeking entitlement to a total disability rating, alleging that he is unable to work due to his service-connected disabilities. 

The Veteran's service-connected tinnitus disability has been rated 10 percent since December 6, 2006. The Veteran's service-connected tinnitus disability has been rated 10 percent since December 6, 2006. The Veteran's service-connected residuals from a right 5th toe surgery have been rated 20 percent since June 23, 2008 and 10 percent since December 1, 2017.  The Veteran's service-connected bilateral hearing loss has been rated 50 percent since October 4, 2010 and 0 percent beginning  December 1, 2017 (a future period of time). The Veteran's total disability rating was 60 percent from October 4, 2010 to the present.  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. § 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

The Veteran meets the minimum threshold requirements for schedular consideration for a TDIU prior to December 2, 2017 but not after.  During that period the Veteran was in receipt of a 60 percent rating based on common etiology, thus meeting the requirement for one disability rated as 60 percent or more disabling.

The Veteran has a high school education. He reported he worked part-time doing auto upholstery from 1982-1992. He then did odd jobs mostly involving warehouse work for 18 years. He indicated that he has not worked in the past seven years and has had nothing stable. 

In an August 2011 VA examination, the Veteran indicated that tinnitus affected his daily life in that he needs to relax until it goes away. He also indicated that in terms of hearing loss that he has to look at people in order to hear them. There was no indication that either condition precluded him from working. 

In August 2014, the Veteran reported to a VA examiner that he misses parts of speech and has to talk louder than normal to hear himself. Tinnitus was not noted to affect daily life or the inability to work. 

In a September 2011 VA examination, the Veteran noted that his foot condition keeps him from standing as long as he used to and he is unable to work as a cook or as an auto upholster. In August 2014, a VA examiner noted that the Veteran reported difficulty standing for long periods of time and walking long distances. However, the VA examiner noted that sedentary employment would be possible. 

It is the Board responsibility to make the legal determination as to whether the service-connected disabilities prevent substantially gainful employment, considering the evidence, both lay and medical, regarding the occupational impact of these disabilities.  The Board finds that the medical evidence of record is sufficient upon which to determine the Veteran's employability.  Considering all this evidence in light of the Veteran's educational and occupational history, the Board finds that the competent evidence of record indicates that the service-connected disabilities do not prevent substantially gainful employment.


ORDER

Entitlement to service connection for anxiety disorder, not otherwise specified (NOS) is denied. 

Entitlement to service connection for depression is denied. 

Entitlement to TDIU is denied. 




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


